COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Geovanny Francisco Laguan v. The State of Texas

Appellate case number:     01-12-00650-CR; 01-12-00651-CR

Trial court case number: 11CCR158234; 11CCR158058

Trial court:               County Court at Law No. 3 of Fort Bend County

       On September 23, 2013, appellant filed a “Motion for Extension of Time to File
Appellant’s Brief” in each of these cases. In his motions, appellant requests an extension of 90
days “in which to file the transcription of the court reporter’s notes of appellant’s trial.” We
deny each motion.
        The records in these cases were originally due on August 20, 2012. The court reporter
informed us on April 17, 2013 that appellant had neither requested nor paid for the reporter’s
record. On April 18, 2013, the Clerk of this Court notified appellant that his appeal could be
considered without a reporter’s record unless he either caused the record to be filed or filed proof
that he had made payment arrangements with the court reporter or was entitled to proceed
without advance payment of costs by May 20, 2013. On July 18, 2013, we informed appellant
that we would consider and decide only those issues or points that do not require a reporter’s
record for a decision and ordered him to file his brief by August 19, 2013.
        In his motion for extension of time, appellant fails to provide a reasonable explanation of
the need for an extension of time to file his brief, but rather requests an additional 90 days to file
the reporter’s record because he “will not be able to get completed Court Reporter’s record by
time of filing of this notice.” See TEX. R. APP. P. 10.5(b).
        Accordingly, we DENY appellant’s motions for extension of time to file his briefs. We
further ORDER appellant to file his briefs within 15 days of the date of this order, or we will
move forward and consider these appeals without briefs.1 See TEX. R. APP. P. 38.8(b)(4).

1
       Appellant was convicted in trial court cause 11-CCR-158058 of the class C misdemeanor
       offense of operating a motor vehicle without a driver’s license and in trial court cause 11-
       CCR-158234 of the class C misdemeanor offense of cutting across a driveway at an
       intersection to turn from one highway to another. See TEX. PENAL CODE ANN. § 12.41(3)
       (West 2011); TEX. TRANSP. CODE ANN. § 521.025 (West 2013), §§ 542.301(a), (b),
       542.401, 545.423(b) (West 2011). Appellant is therefore not entitled to appointed
      It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                    Acting individually  Acting for the Court

Date: October 2, 2013




      counsel and is representing himself pro se. See TEX. CODE CRIM. PROC. ANN. art.
      1.051(c) (West Supp. 2012); TEX. PENAL CODE ANN. § 12.41(3); TEX. TRANSP. CODE
      ANN. §§ 521.025(a), (c), 542.301(a), (b), 542.401, 545.423(b). Further, appellant has
      expressed that he desires to prosecute his appeal. Accordingly, we will not remand this
      case to the trial court for findings pursuant to rule 38.8(b). See TEX. R. APP. P. 2, 38.8(b).